DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 2/22/2021. Claims 1-7,10-22 and 27 are pending in the application. Claims 1,3-7,11-22 and 27 were amended, and claims 23-26 were canceled by the applicant. Claims 8  and 9 were previously canceled by the applicant.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment  was  given in interviews with Peter Chen, Attorney of Record on 3/4/2021 and 3/8/2021.
1. (Currently amended) A process for making a broth composition, said process comprising:
(a)    heating a starting broth to a temperature of between 50°C and 70°C;
(b)    removing insoluble particulate 


(d) incubating the mixture from step (c) with stirring for at least 60 minutes while maintaining said mixture at a temperature of between 50°C and 70°C; and
(e) concentrating the mixture from step (d) after the incubation to obtain a pumpable  broth composition[[,]] comprising at least 50% solids and having a water activity of less than 0.85, and
wherein said step (a) is performed prior to said step (b), and wherein said step (b) is performed prior to said step (c), and wherein the broth is substantially free of insoluble particulate prior to addition of said at least one enzyme in step (c).
11 (Canceled)
13 (Canceled)
15 (Canceled)
16 (Canceled)
The following is an examiner’s statement of reasons for allowance: 
The closest identified prior art is Huth in view of Kravosec and Sorensen. 
As detailed in the record, the invention is differentiated from the prior art by sequential method steps, including removing insoluble particulates, interpreted as particles insoluble in water, including fat;  from a heated starting broth before enzyme treatment.  A high solids content pourable or pumpable broth, with extended storage stability at room temperature, is produced.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793